                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ELIZABETH BRIDGES BAND                                                          PLAINTIFF

v.                                     3:19CV00146-BRW

ANDREW M. SAUL,
Commissioner of Social Security                                                 DEFENDANT

                                             JUDGMENT

       Based on the Order filed today, the decision of the Commissioner is affirmed and

Plaintiff’s Complaint is dismissed with prejudice.

       IT IS SO ORDERED this 12th day of November, 2019.


                                                 Billy Roy Wilson ________________
                                                 UNITED STATES DISTRICT JUDGE
